Exhibit 10.1

STOCK OPTION AGREEMENT

FOR INCENTIVE STOCK OPTIONS UNDER SECTION 422

OF THE INTERNAL REVENUE CODE

PURSUANT TO THE

EAGLE BANCORP, INC.

2006 STOCK PLAN

STOCK OPTION for a total of 30,000 shares of Common Stock, par value $.01 per
share, of Eagle Bancorp, Inc. (the “Company”), which Option is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), is hereby granted to Ronald D. Paul (the
“Optionee”) at the price set forth herein, and in all respects subject to the
terms, definitions and provisions of the 2006 Stock Plan (the “Plan”) which was
adopted by the Company and which is incorporated by reference herein, receipt of
which is hereby acknowledged.

1.             Option Price.         The Option Price is $18.715 for each share,
being 100% of the Market Value, as determined in accordance with the provisions
of the Plan, of the Common Stock on the date of grant of this Option.

2.             Exercise of Option. This Option shall be exercisable in
accordance with provisions of the Plan as follows:

(i) Schedule of rights to exercise.

Number of Shares

 

Date Exercisable

 

849

 

1/1/2007

 

5,343

 

1/1/2008

 

5,343

 

1/1/2009

 

5,343

 

1/1/2010

 

5,343

 

1/1/2011

 

5,343

 

1/1/2012

 

2,436

 

1/1/2013

 

(ii) Method of Exercise.  This Option shall be exercisable by a written notice
by the Optionee, which shall:

(a)           State the election to exercise the Option, the number of shares
with respect to which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
his or her address and Social Security Number (or if more than one, the names,
addresses and Social Security Numbers of such persons);

(b)           Contain such representations and agreements as to the holder’s
investment intent with respect to such shares of Common Stock as may be
satisfactory to the Committee;

(c)           Be signed by the person or persons entitled to exercise the Option
and, if the Option is being exercised by any person or persons other than the
Optionee, be accompanied by proof, satisfactory to counsel for the Company, of
the right of such person or persons to exercise the Option; and

(d)           Be in writing and delivered in person or by registered or
certified mail to the Treasurer of the Company.

1


--------------------------------------------------------------------------------




Payment of the purchase price of any shares with respect to which the Option is
being exercised shall be by cash, Common Stock, or such combination of cash and
Common Stock as the Optionee elects.  The certificate or certificates for shares
of Common Stock as to which the Option shall be exercised shall be registered in
the name of the person or persons exercising the Option.

(iii)          Restrictions on Exercise.  This Option may not be exercised if
the issuance of the shares upon such exercise would constitute a violation of
any applicable federal or state securities or other law or valid regulation.  As
a condition to the Optionee’s exercise of this Option, the Company may require
the person exercising this Option to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

(iv)          Acceleration of Vesting. Notwithstanding the above schedule of
rights to exercise, this Option shall be immediately and fully exercisable upon
the events specified in the Plan.

3.             Withholding.  The Optionee hereby agrees that the exercise of the
Option or any installment thereof will not be effective, and no shares will
become transferable to the Optionee, until the Optionee makes appropriate
arrangements with the Company for such tax withholding as may be required of the
Company under federal, state, or local law on account of such exercise.

4.             Non-transferability of Option.  This Option may not be
transferred in any manner otherwise than by will or the laws of descent or
distribution, or pursuant to a “qualified domestic relations order” (within the
meaning of Section 414(p) of the Code and the regulations and rulings
thereunder).  The terms of this Option shall be binding upon the executors,
administrators, heirs, successors, and assigns of the Optionee.

5.             Term of Option.  This Option may not be exercised more than 10
years from the date of grant of this Option, as stated below, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option.

6.             No Employment Right. Nothing in this Agreement or the Plan shall
be construed as creating any contract of employment or as conferring on
Participant any legal or equitable right to continue employment or other service
with the Company or any Affiliate, or any level of compensation.

 

EAGLE BANCORP, INC.

 

BY: THE 2006 STOCK PLAN COMMITTEE

 

 

 

 

 

By:

 

 

 

Name:

 

Title

 

 

October 18, 2006

 

 

Date of Grant

 

 

 

 

 

October 17, 2016

 

 

Expiration Date (Subject to earlier termination)

 

 

 

Accepted:

 

 

 

 

 

 

 

 

Optionee

 

 

2


--------------------------------------------------------------------------------